 J. J. NEWBERRY COMPANY33J. J. Newberry CompanyandRetailClerks Union Local 503, Re-tailClerksInternationalAssociation,AFL-CIO.CaseNo.17-CA-2059.August 20, 1963DECISION AND ORDEROn May 22, 1963,Trial Examiner Horace Ruckel issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions to the Intermediate Report and a briefin support thereof.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-member panel[Members Rodgers,Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are herebyaffirmed.TheBoard has considered theIntermediate Report, the Respondent's exceptions and brief,and theentire record in the case,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'1The following shall be added immediately below the signature line in the Appendixattached to the Intermediate Report:NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of her right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed ForcesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge filed respectively on October 1 and December20, 1962, by Retail Clerks Union Local 503, Retail Clerks International Association,herein called the Union, the General Counsel for the National Labor RelationsBoard, respectively called the General Counsel and the Board, through the RegionalDirector for the Seventeenth Region (Kansas City, Missouri), issued a complaintdated December 28, 1962, against J. J. Newberry Company, herein called Respond-ent, alleging that Respondent had engaged in and is engaging in, unfair labor prac-ticesaffecting commerce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act. Specifically, the complaint alleges in substance, thatRespondent, through its officers and agents, interrogated employees as to theirattitude toward the Union, threatened others, and on or about September 28, 1962,discharged Inez Foraker because of her union activity.Respondent has filed ananswer denying that it has engaged in any unfair labor practices.144 NLRB No. 10. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held before Trial Examiner Horace A. Ruckelat Springfield,Missouri, on February 19 and March 6, 1963, at which the partieswere represented by counsel.Upon the conclusion of the hearing the parties waivedoral argument but have filed briefs.Upon the record as a whole and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation maintaining an office and place of businessat Springfield,Missouri, where it is engaged in the retail sale of various goods andproducts.It annually sells and distributes goods and products at retail, the grossvalue of which exceeds $500,000.Respondent's branch store in Springfield, Mis-souri, annually purchases goods and products valued in excess of $50,000 directlyfrom outside the State of Missouri.II.THE LABOR ORGANIZATION INVOLVEDRetailClerks Union Local503, RetailClerksInternational Association,AFL-CIO,isa labor organization admitting employees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The discharge of Inez ForakerThe Union's organizing activities at Respondent's store began on Tuesday morn-ing, September 18, 1962, at a meeting at the home of Inez Foraker, who had beenemployed by Respondent 10 years as a saleslady.Her discharge 10 days after themeeting is hereafter discussed. In addition to Foraker, the meeting was attended byVirginia Lane, a fellow employee, by the husbands of Foraker and Lane, and byone King, a representative of the Union whose presence was procured by Foraker'shusband.Both Foraker and Lane signed up with the Union on this occasion.Foraker's vacation of 1 week had begun the previous day and because she was dueto leave town that evening it was decided to hold the next meeting, also at her home,on September 27.Foraker returned to town on Saturday, September 22, and worked a full day thefollowingMonday.During the day, however, she observed from the posted workschedule that she was due to work on Tuesday, Wednesday, and Thursday, onlyfrom 11 a.m. to 2 p.m.When Foraker questioned Thomas, her immediate super-visor and assistant store manager, about this and asked if her work was satisfactory,he said that she was slow but that the schedule had been prepared by Allen Hubbell,storemanager.Hubbell was on his vacation at the time and Thomas stated thathe would speak to him about Foraker's schedule upon his return the followingweekAt the same time, Thomas, according to his own testimony, told Forakerthat if her work did not improve within the next few days, he would have to let hergo.Foraker worked on Tuesday for 6 hours, and on Wednesday, Thursday, andFriday of that week, for 3 hours each day.On Tuesday and Wednesday she dis-tributed union application cards in the women's restroom and at the store lunchcounter and obtained the signatures of 10 to 15 employees.On Thursday evening,the second meeting was held at her home, attended by about 15 employees includingFern Harvill, basement forelady.On the following day, Friday, September 28, atnoon, when Foraker asked Thomas what hours she was scheduled to work onSaturday, he told her that he was not satisfied with her work and discharged her.He testified that her work had not improved since the previous Monday, althoughhe cited no specific instance of poor work performance during this period and therecord does not reveal that he spoke to her concerning her work after the previousMonday, until her discharge.Both Thomas and Hubbell testified, however, that they had not been satisfied withForaker's work over a period of time (according to Hubbell 11/2 years), but didnot discharge her because they wanted "to give her a chance "According to thetestimony of both of them, they discussed discharging Foraker on September 10, anddecided to do so at the end of the week, Saturday, September 15. Thomas testifiedthat she was not discharged at this time simply because, when he got around to it,Foraker had left.As has been said, Foraker's vacation began the following Monday.Respondent made no effort to reach Foraker at her home that weekend to tell hernot to return to work, nor during the following week until Friday, September 21. J. J. NEWBERRY COMPANY35When Thomas called her on that date, as well as on Saturday, September 22, Forakerwas out of town. It is Thomas' further testimony that he scheduled Foraker forwork a full day on Monday, September 24, upon her return from her vacation, al-though he had decided to discharge her on the 15th, because she had "gone to thetrouble" of reporting to work.He admitted, however, that when he scheduled hertowork Monday he had, at the same time and before talking with her about herschedule for the remainder of the week, and hence before telling her she was notsatisfactory, laid out her schedule through ThursdayOn Tuesday, he gave her workfor 6 hours, although she had originally been scheduled for only 3, and gave her 3hours of work on Wednesday and Thursday.' On Thursday morning he scheduledher for work on Friday.Respondent's assignment of work on Tuesday, Wednesday,Thursday, and Friday of this week is without explanation in the record, if Respond-ent's contention that it had decided to discharge her is to be credited.Nor does itappear that any complaint as to her work was made during this period.Thomastestified however, that she continued to be slow.The testimony of both Thomas and Harvill is that Thomas consulted Harvillabout the discharge during Thursday morning and that Harvill persuaded him toschedule Foraker for work the following day because of the absence of anotheremployee due to illness.Accordingly Foraker's discharge was postponed again andfinally consummated Friday noon, September 28.Harvill testified that at the time Thomas consulted with her on Thursday she hadno knowledge of the meeting scheduled at Foraker's home that night and was notinformed of it until that evening after work.Thomas admitted that he found outabout the meeting on Friday, but not until after he had discharged Foraker.ConclusionsI am unable to credit the testimony of Thomas and Hubbell that Respondentdetermined on September 10, before the Union became active in the store, to dis-charge Foraker on September 15. If I were to credit this, I would still find incrediblethe further assertion that this decision was not effectuated because Foraker had leftthe plant before Thomas could speak to her. I am further unable to understand why,having missed her there, Thomas made no attempt to reach her at her home untilthe following Friday. I also find unpersuasive Thomas' asserted reason for lettingher return to work on Monday after having decided to discharge her, that she had"gone to the trouble" of coming to work, particularly in view of the fact that shethereafter worked on Tuesday, Wednesday, Thursday, and Friday.If I had any remaining doubt that Respondent was discriminatorily motivated indischarging Foraker, it would be removed by the precipitate nature of the dischargewhen it was finally made. Foraker regularly worked Saturdays.When, accordingto Respondent, it decided on September 10 to discharge her, the discharge was to beeffectuated on Saturday, September 15, the end of her workweek. Foraker workedbut was not discharged on that day, allegedly because Thomas forgot about it untilshe had left.Foraker's avoidance of discharge that weekend as well as on Monday,Tuesday,Wednesday, and Thursday of the week following her return from vaca-tion,would seem to border on the miraculous if Thomas, as he asserted, had in factdecided to discharge her.While Respondent may have considered discharging heras far back as September 10 when Thomas talked to Hubbell, 1 do not believe thatitreached the decision to do so until Thomas heard of Foraker's activity in theUnion,2 and I conclude and find that it was occasioned by this activity and not byanything relating to her work performance, and that it was in violation of Section8(a)(3) of the Act.B. Interference,restraint,and coercionThe complaint alleges various instances of interrogation of employees as to theirunion activity, and other acts of interference, restraint, and coercion by Respondentacting through Hubbell, Thomas, and John Shumate, the latter assistant store man-ager, and all of them admitted to be supervisory employees.1Work schedules were, as a rule, not made out for a full week2 It has been found that on Monday, September 24, when Foraker returned from hervacation and complained to Thomas about her work schedule, Thomas promised to speak toHubbell about it when the latter returned from his vacation the following weekUnlessThomas was gulling Foraker, it would thus appear that as late as September 24 Thomashad not intentionof discharging her.727-083-64-vol. 144-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to the uncontradicted testimony of Anna Henry who attended the meet-ing at Foraker's home on the night of September 27, on the following afternoon atthe store (the day of Foraker's discharge), Shumate asked Henry how she felt aboutthe Union, if she was for it, against it, or neutral.The uncontradicted testimonyof employee Bernice Akin is that on October 1, Hubbell, store manager, asked herhow she felt about unions.Anita Russell testified that in the latter part of October, Thomas said to her withreference to another employee, Hale, who had obtained permission to be absentthat day, that he hoped she was enjoying the day but that if the Union came in em-ployees would probably not be able to take time off. Thomas' version of the con-versation was that he said that he hoped Hale was enjoying her day off, since duringthe Christmas rush Respondent would not be able to give its employees time off.Russell's further testimony is that on another occasion when Thomas was approvinga discount on purchases made by two other employees, he said if the Union camein there would not be any more discounts. Thomas' testimony is that he asked theemployees if the Union gave a discount. I found Thomas not to be a convincingwitness, but vague and on occasion hesitant and evasive. I do not credit his accountof the remarks testified to by Russell.By interrogating employees concerning their union affiliation and stating or imply-ing that if the Union came into the plant Respondent would withdraw certainprivileges previously accorded employees, Respondent violated Section 8(a)(1) ofthe Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having dis-charged Inez Foraker because of her support of the Union, I recommend thatRespondent offer her immediate and full reinstatement to her former or substantiallyequivalent position without prejudice to her seniority or other rights and privilegesand make her whole for any loss of pay she may have suffered by reason of Respond-ent's discrimination against her by payment of a sum of money equal to that whichshe normally would have earned as wages from the date of her discharge to such dateas Respondent shall offer her reinstatement, less her net earnings during said period.Such backpay shall be computed on a quarterly basis in the matter established bythe Board in F.W. Woolworth Company,90 NLRB 289, 291-294, and with interestthereon at the rate of 6 percent per annum as prescribed by the Board inIsisPlumbing & Heating,138 NLRB 716.As the unfair labor practices committed by Respondent are of a type which strikesat the very roots of employee rights safeguarded by the Act, I shall recommendthat Respondent be ordered to cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Retail Clerks Union Local 503, Retails Clerks International Association, AFL-CIO, is a labor organization within the meaning of the Act.2. J. J. Newberry Company is engaged in commerce within the meaning of theAct.3.By discriminating with respect to the hire and tenure of Inez Foraker, therebydiscouraging membership in the Union, Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8 (a) (3) and (1) of the Act.4.By interrogating employees concerning their affiliation with the Union, and bythreatening to withdraw benefits previously accorded employees if the Union cameinto its plant, Respondent has interfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act. J. J. NEWBERRY COMPANY37RECOMMENDED ORDER3Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended 4 that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of the Union or anyother labor organization of its employees, by discharging any employee, or in anyother manner discriminating in regard to hire or tenure of employment, or any termor condition of employment.(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist labor organiza-tions, including the above-named labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right may be affected by anagreement authorized by Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer to Inez Foraker immediate and full reinstatement to her former or sub-stantially equivalent position without prejudice to her seniority and other rights andprivileges.(b)Make wholeInezForaker for any loss of pay she may have suffered byreason of the discrimination against her, by payment to her of a sum of money equalto the amount she normally would have earned as wages from the date of her dis-charge to the date of Respondent's offer of reinstatement, in the manner set forth inthe section entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of backpay due and to the reinstatement and related rights pro-vided under the terms of this Recommended Order.(d) Post in its store in Springfield, Missouri, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Seventeenth Region, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of this Recommended Order, what steps Respondent has takento comply herewith.6It is recommended that the complaint be dismissed insofar as it alleges acts andconduct in violation of Section 8(a)(1) of the Act not specifically found to beviolative of that section.3 In the event that this Recommended Order be adopted by the Board, the word "Order"shall be deemed substituted for the words "Recommended Order "In the event that this Recommended Order be adopted by the Board, the word "ordered"shall be deemed substituted for the word "recommended."5In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order"0In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that: 38DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in or activities on behalf of RetailClerks Union Local 503, RetailClerksInternationalAssociation,AFL-CIO,or any other labor organization of our employees, by discharging,or otherwisediscriminating in regard to the hire and tenure of any employee's employmentor any other term or condition of employment.WE WILLNOT question,in an unlawful manner,our employees concerningtheir union affiliation and activities or threaten them with loss of benefits if theyengage in protected union or concerted activities.WE WILLNOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above-named labor organization,or any other labororganization,to bargain collectively through representatives of their own choos-ing, and engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrain from any or all of suchactivities.WE WILL offer Inez Foraker immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otheremployment rights and privileges,and make her whole for any loss of pay shemay have suffered by reason of the discrimination against her.All ouremployees are free to become or remain,or to refrain from becomingor remaining,members of the above labor organization,or any other labororganization.J.J.NEWBERRY COMPANY,Employer.Dated-------------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension 2732, if they have any questions concerning this notice orcompliance with its provisions.Ottenheimer and Company,Inc.andAmalgamated ClothingWorkers of America,AFL-CIO.Case No. 9-CA-2585. August20, 1963DECISION AND ORDEROn March 1, 1963, Trial Examiner James V. Constantine issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent and the Charging Union filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, exceptions, and144 NLRB No. 8.